Citation Nr: 1102056	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for macular degeneration, 
claimed as due to ionizing radiation. 

2.  Entitlement to an initial compensable rating for sterility.

3.  Entitlement to an effective date earlier than April 21, 2003 
for the grant of service connection for sterility.

4.  Entitlement to an effective date earlier than April 21, 2003 
for the grant of special monthly compensation (SMC) based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1948 to June 
1952 and from September 1952 to June 1954.

These matters arise before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2006, the Veteran and his wife testified during a 
hearing at the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In a March 2007 decision, the Board denied service connection for 
macular degenerative and for sterility, each claimed as due to 
exposure to ionizing radiation. The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2008 memorandum decision, the 
Court vacated the Board's decision and remanded these matters to 
the Board for development and readjudication.

In February 2010, the Board remanded these matters to the RO for 
additional development.  

In a May 2010 rating decision, the RO granted service connection 
for sterility, and assigned a noncompensable rating effective 
April 21, 2003 and granted special monthly compensation based on 
loss of use of a creative organ, effective April 21, 2003.  As 
this is considered a full grant of the benefit sought with 
regards to this issue, this matter is no longer before the Board.

The RO continued the denial of service connection for macular 
degeneration, claimed as due to exposure to ionizing radiation 
(as reflected in a May 2010 supplemental statement of the case) 
and returned this matter to the Board for additional appellate 
consideration.

Because the Veteran has disagreed with the initial noncompensable 
ratings assigned following the grant of service connection for 
sterility, the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  It 
is noted that issues two to four on the title page have been 
fully developed and are appropriately before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for macular degeneration, claimed 
as due to exposure to ionizing radiation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  The service-connected sterility is not shown to be manifested 
by a disability picture that equates with deformity of the penis 
with loss of erectile power.

3.  There was no formal claim, informal claim, or written intent 
to file a claim for service connection for sterility or 
entitlement to SMC, prior to April 21, 2003.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for sterility 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, 
Diagnostic Codes 7599-7522 (2009)

2.  The claim for an effective date earlier than April 21, 2003, 
for the grant of service connection for sterility, is without 
legal merit. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2009).

3.  The claim for an effective date earlier than April 21, 2003, 
for the grant of entitlement to SMC, is without legal merit. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)), includes enhanced duties to notify and 
assist claimants for VA benefits. VA regulations implementing the 
VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claim for an earlier effective date for the 
grants of service connection for sterility and entitlement to 
SMC, a March 2006 letter provided the Veteran with information 
regarding effective dates for grants of service connection and a 
September 2010 statement of the case consistent with 
Dingess/Hartman.  Thereafter, the Veteran and his attorney were 
afforded the opportunity to present evidence and argument with 
respect to the claims for an earlier effective date for the grant 
of service connection for sterility and for SMC.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As explained below, the claims for 
earlier effective dates lack legal merit; therefore, the duties 
to notify and assist required by the VCAA are not applicable to 
this claim. See Mason v. Principi¸ 16 Vet. App. 129, 132 (2002).

In regards to the claim for an initial compensable rating for 
sterility, a May 2003 pre-rating letter provided notice of what 
was needed to substantiate the claim for service connection.  In 
a March 2006 letter, the Veteran was provided with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.  Following these notice letters, the RO granted 
service connection for sterility and for entitlement to SMC in a 
May 2010 rating decision. The September 2010 SOC set forth the 
criteria for higher ratings for sterility (which suffices for 
Dingess/Hartman).  

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the report of a VA 
examination. Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran as 
well as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased rating

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran claims entitlement to an initial compensable rating 
for his service-connected sterility.  The RO has evaluated the 
Veteran's service-connected sterility for rating purposes under 
38 C.F.R. § 4.115b, Diagnostic Codes 7522.

The RO's use of Diagnostic Code 7522, evaluation of "penis, 
deformity, with loss of erectile power" indicates that the 
Veteran's specific disability is not addressed in the Rating 
Schedule, and that the service-connected sterility has been rated 
by analogy to penis deformity with loss of erectile power. 38 
C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.

Pursuant to 38 C.F.R. § 4.20, when a condition is not listed in 
the schedule, it will be permissible to rate it under a closely-
related disease or injury in which not only the function 
affected, but also the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2009).

Diagnostic Code 7522 provides for a single 20 percent rating for 
deformity of the penis with loss of erectile power. 38 C.F.R. §§ 
4.20, 4.115b, Diagnostic Code 7522.

In every instance where the Rating Schedule does not provide a 
compensable percentage evaluation for a Diagnostic Code, a 0 
percent evaluation is assigned when the requirements for a 
compensable rating of a diagnostic code are not shown.  38 C.F.R. 
§§ 4.21.

In this case, the April 2010 VA genitourinary examination report 
reflects that physical examination of the Veteran's genitalia was 
normal and that he did not have erectile dysfunction.  

Absent evidence of penile deformity, a compensable rating is not 
assignable for erectile dysfunction or sterility under Diagnostic 
Code 7522.  As the criteria for a compensable rating under 
Diagnostic Code 7522 are not met, a noncompensable (no percent) 
rating is proper pursuant to 38 C.F.R. § 4.31.

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's service-connected sterility 
disability been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, 
there is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extra schedular rating for this issue. See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does 
not reflect that the Veteran was hospitalized for his service-
connected sterility disability. There is no objective evidence 
revealing that his service-connected sterility alone caused 
marked interference with employment, e.g., employers' statements 
or sick leave records, beyond that already contemplated by the 
schedular rating criteria. In this case, the Board finds that 
schedular criteria are adequate to rate the Veteran's service-
connected sterility disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

III.  Earlier effective date

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  If a claim is received 
within one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2009).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

On April 21, 2003, the RO received the Veteran' claim for 
entitlement to service connection for sterility.

By rating action in May 2010, service connection was granted for 
sterility and for entitlement to SMC, effective from April 21, 
2003, the date of the Veteran's claim.

The effective date assigned to the grant of entitlement to 
service connection and for SMC was based on the date of receipt 
of the Veteran's claim for service connection for sterility.  
Because the claim was received more than one year after the 
Veteran's separation from service in 1954, an effective date of 
the day following separation from service is not warranted.  See 
38 C.F.R. §3.400(b)(ii)(B)(2) (2009).

In this case, the record does not show, and the Veteran does not 
contend, that he filed a formal or any claim of service 
connection for sterility or SMC prior to April 21, 2003.  Prior 
to that time, there is not a single document of record that may 
reasonably be construed as a formal or informal claim for service 
connection for sterility or for SMC, nor does the Veteran or his 
attorney so contend.

As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for sterility 
and for entitlement to SMC, the Board finds that these claims for 
an earlier effective date must be denied.  Where, as here, the 
law is dispositive of the claim, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An initial compensable rating for sterility is denied.

An effective date earlier than April 21, 2003, for the grant of 
service connection for sterility is denied.

An effective date earlier than April 21, 2003, for the grant of 
SMC is denied.


REMAND

The Board notes that in an April 2010 VA eye examination report, 
the VA examiner 
opined that the Veteran's macular degeneration was not caused by 
exposure to ionizing radiation, instead, it was due to his 
advancing age.  However, no rationale for this conclusion was 
provided by the VA examiner.  The Veteran's attorney contends 
that the VA examination was inadequate in detail and the Board 
agrees.  It is noted that there is a private opinion on file to 
the effect that if service treatment records showed a decline in 
vision following the observed nuclear event as described, that 
this could be responsible for the early development of macular 
degeneration.  This opinion was not addressed in the examination 
report.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, in light of the above, the Board finds that another 
remand is warranted to obtain an addendum opinion from the April 
2010 VA examiner, if available, that includes a complete 
rationale for the conclusion previously reached.  The RO should 
only arrange for the Veteran to undergo further examination if 
the prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should return the claims file to 
the April 2010 VA examiner (or if unavailable 
a similarly situated examiner) to provide a 
rationale for the opinion that the Veteran's 
macular degeneration was not caused by 
exposure to ionizing radiation, instead, it 
was due to his advancing age; such should be 
clearly set forth by the VA examiner in an 
addendum report.  The private opinion on file 
should be addressed, and the reason for 
concluding that age is the basis of the 
impairment should be explained.  It should 
also be indicated whether macular 
degeneration could be ongoing for many years 
without treatment following any in-service 
event.

If the prior examiner is not available, or an 
examiner is unable to provide the requested 
opinion without examining the Veteran, the 
arrangements should be made for the Veteran 
to undergo VA examination by an appropriate 
examiner to provide a medical opinion whether 
it is at least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
the Veteran has macular degeneration that is 
due to exposure to ionizing radiation in 
service or is otherwise related to the 
Veteran military service.  The entire claims 
file must be made available to the examiner 
designated to examine the Veteran.

The examiner should provide the complete 
rationale for all conclusions reached.

2.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished in compliance with this REMAND.  
If any action is not undertaken, or is taken 
in a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for macular degeneration, claimed as due to 
ionizing radiation.  If the benefit remaining 
on appeal remains denied, the Veteran and his 
attorney should be provided with a SSOC.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.  The Board intimates no 
opinion as to the ultimate outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


